Exhibit 10(a)

PARKER-HANNIFIN CORPORATION

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) is amended and restated
as of the              day of                     , 2008, by and between
Parker-Hannifin Corporation (the “Company”) and
                                              (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined in Section 1)
may arise and that such possibility may result in the departure or distraction
of management personnel to the detriment of the Company and its stockholders;
and

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued and undivided
dedication to his duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 1); and

WHEREAS, the Board has authorized the Company to enter into this Agreement; and

WHEREAS, the Company and the Executive entered into this Agreement, originally
effective as of the              day of                     ,
                    ; and

WHEREAS, the Company and the Executive desire to amend and restate this
Agreement to reflect the requirements of the American Jobs Creation Act (the
“Act”) with respect to nonqualified deferred compensation subject to
Section 409A of the Code.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

 

  (a)

“Affiliated Group” means the Company and all entities with which the Company
would be considered a single employer under Sections 414(b) and 414(c) of the
Code, provided that in applying Section 1563(a)(1), (2), and (3) of the Code,
for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Section 1563(a)(1), (2), and
(3) of the Code, and in applying Section 1.414(c)-2



--------------------------------------------------------------------------------

 

of the Treasury Regulations for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 50 percent” is used instead of “at least
80 percent” each place it appears in that regulation. Such term shall be
interpreted in a manner consistent with the definition of “service recipient”
contained in Section 409A of the Code.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Bonus” means the annual bonuses payable pursuant to the RONA Plan and the
Target Incentive Program, except to the extent determined by the Company to be
extraordinary.

 

  (d) “Cause” means:

 

  (i) a material breach by the Executive of the duties and responsibilities of
the Executive (other than as a result of incapacity due to physical or mental
illness) which is demonstrably willful and deliberate on the Executive’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company and which is not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
breach; or

 

 

(ii)

the commission by the Executive of a felony involving moral turpitude. The
determination of Cause shall be made by the Board. Cause shall not exist unless
and until the Company has delivered to the Executive a copy of a resolution duly
adopted by three-quarters ( 3/4) of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of the conduct set forth in this Section 1(d) and
specifying the particulars thereof in detail. The Company must notify the
Executive that it believes Cause has occurred within ninety (90) days of its
knowledge of the event or condition constituting Cause or such event shall not
constitute Cause under this Agreement. For purposes of clause (i) above, any
act, or failure to act, by the Executive based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company.

 

  (e) “Change in Control” means the occurrence of one of the following events:

 

  (i)

any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting

 

2



--------------------------------------------------------------------------------

 

power of the Company’s then outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); provided, however, that
the event described in this paragraph shall not be deemed to be a Change in
Control by virtue of any of the following situations: (A) an acquisition by the
Company or any Subsidiary; (B) an acquisition by any employee benefit plan
sponsored or maintained by the Company or any Subsidiary; (C) an acquisition by
any underwriter temporarily holding securities pursuant to an offering of such
securities; (D) a Non-Control Transaction (as defined in paragraph (iii));
(E) any acquisition by the Executive or any group of persons (within the meaning
of Sections 13(d)(3) and 14(d)(2) of the Exchange Act) including the Executive
(or any entity in which the Executive or a group of persons including the
Executive, directly or indirectly, holds a majority of the voting power of such
entity’s outstanding voting interests); or (F) the acquisition of Company Voting
Securities from the Company, if a majority of the Board approves a resolution
providing expressly that the acquisition pursuant to this clause (F) does not
constitute a Change in Control under this paragraph (i);

 

  (ii) individuals who, at the beginning of any period of twenty-four
(24) consecutive months, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority thereof; provided, that any person
becoming a director subsequent to the beginning of such twenty-four (24) month
period, whose election, or nomination for election, by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors
comprising the Incumbent Board who are then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination) shall
be, for purposes of this paragraph (ii), considered as though such person were a
member of the Incumbent Board; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be a member of the Incumbent Board;

 

  (iii)

the consummation of a merger, consolidation, share exchange or similar form of
corporate reorganization of the Company or any Subsidiary that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in connection with the transaction or otherwise (a
“Business Combination”), unless (A) immediately following such Business
Combination: (1) more than 50% of the total voting power of the corporation
resulting from such Business Combination (the “Surviving Corporation”) or, if
applicable, the ultimate parent corporation which directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately

 

3



--------------------------------------------------------------------------------

 

prior to the Business Combination (or, if applicable, shares into which such
Company Voting Securities were converted pursuant to such Business Combination),
and such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (2) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or Parent Corporation) is or becomes the beneficial owner, directly
or indirectly, of 20% or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Corporation (or, if
there is no Parent Corporation, the Surviving Corporation), and (3) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation), following the
Business Combination, were members of the Incumbent Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (a “Non-Control Transaction”) or (B) the Business
Combination is effected by means of the acquisition of Company Voting Securities
from the Company, and a majority of the Board approves a resolution providing
expressly that such Business Combination does not constitute a Change in Control
under this paragraph (iii); or

 

  (iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which, by reducing the number of Company Voting
Securities outstanding, increases the percentage of shares beneficially owned by
such person; provided, that if a Change in Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur.

Notwithstanding anything in this Agreement to the contrary, if the Executive’s
employment is terminated prior to a Change in Control, and the Executive
reasonably demonstrates that such termination was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control (a “Third Party”) (such a termination of employment
an “Anticipatory Termination”), then for all purposes of this Agreement except
with respect to benefits under Sections 2(a)(i)(B) and 2(d)(ii) that constitute
nonqualified deferred compensation subject to Section 409A of the Code, the date
immediately prior to the date of such Anticipatory Termination shall be deemed
to be the date of a Change in Control.

 

4



--------------------------------------------------------------------------------

  (f) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute, and regulations or other guidance issued thereunder.

 

  (g) “Company” means Parker-Hannifin Corporation, an Ohio corporation.

 

  (h) “Corporate Change 409A Event” means the occurrence of one of the following
events:

 

  (i) A change in ownership of the Company, which occurs on the date that any
one person or more than one person acting as a group (within the meaning of the
Regulations under Section 409A of the Code) acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total voting power of the stock of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own more than 50% of
the total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a change
in the ownership of the Company or a change in the effective control of the
Company (within the meaning of Section 1(h)(ii) of this Agreement).
Notwithstanding the foregoing, a Corporate Change 409A Event shall not be deemed
to occur solely because any person acquires ownership of more than 50% of the
total voting power of the stock of the Company as a result of the acquisition by
the Company of stock of the Company which, by reducing the number of shares
outstanding, increases the percentage of shares beneficially owned by such
person; provided, that if a Corporate Change 409A Event would occur as a result
of such an acquisition by the Company (if not for the operation of this
sentence), and after the Company’s acquisition such person becomes the
beneficial owner of additional stock of the Company that increases the
percentage of outstanding shares of stock of the Company owned by such person, a
Corporate Change 409A Event shall then occur.

 

  (ii) A change in effective control of the Company, which occurs on either of
the following dates:

 

  (A)

The date that any one person or more than one person acting as a group (within
the meaning of the Regulations under Section 409A of the Code) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own 30% or more of
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group is not considered to cause a change in the
effective control of the Company or a change in ownership of the Company (within
the meaning of Section 1(h)(i) of this Agreement). Notwithstanding the
foregoing, a Corporate Change 409A Event shall not be deemed to occur solely
because any person acquires ownership of more than 30% of the total voting power
of the stock of the Company as a result of the acquisition by

 

5



--------------------------------------------------------------------------------

 

the Company of stock of the Company which, by reducing the number of shares
outstanding, increases the percentage of shares beneficially owned by such
person; provided, that if a Corporate Change 409A Event would occur as a result
of such an acquisition by the Company (if not for the operation of this
sentence), and after the Company’s acquisition such person becomes the
beneficial owner of additional stock of the Company that increases the
percentage of outstanding shares of stock of the Company owned by such person, a
Corporate Change 409A Event shall then occur.

 

  (B) The date that a majority of the Company’s Board is replaced during any
12-month period by directors whose appointment or election was not endorsed by a
majority of the members of the Board prior to the date of such appointment or
election.

 

  (iii) a change in the ownership of a substantial portion of the Company’s
assets, which occurs on the date that any one person or more than one person
acting as a group (within the meaning of the regulations under Section 409A of
the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or group) assets that have a
total gross fair market value equal to or more than 65% of the total gross fair
market value of all the assets of the Company immediately before such
acquisition or acquisitions. The gross fair market value of assets shall be
determined without regard to liabilities associated with such assets.
Notwithstanding the foregoing, a transfer of assets shall not result in a change
in ownership of a substantial portion of the Company’s assets if such transfer
is to (a) a shareholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock, (b) an entity 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (c) a person or group (within the meaning of the regulations under
Section 409A of the Code) that owns, directly or indirectly, 50% or more of the
total value or voting power of the stock of the Company, or (d) an entity, at
least 50% of the total value or voting power of which is owned, directly or
indirectly by a person or group described in Section 1(h)(iii)(c) of this
Agreement.

Notwithstanding Sections 1(h)(i), 1(h)(ii)(a) and 1(h)(iii) above, the
consummation of a Business Combination shall not be deemed a Corporate Change
409A Event if, immediately following such Business Combination: (a) more than
50% of the total voting power of the Surviving Corporation resulting from such
Business Combination or, if applicable, the Parent Corporation of such Surviving
Corporation, is represented by Company Voting Securities that were outstanding
immediately prior to the Business Combination (or, if applicable, shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (b) no person (other than any employee benefit plan sponsored or

 

6



--------------------------------------------------------------------------------

maintained by the Surviving Corporation or the Parent Corporation) is or becomes
the beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (c) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), following the Business Combination, were members of the
Company’s Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.

Notwithstanding the foregoing, an acquisition of stock of the Company described
in Section 1(h)(i) or 1(h)(ii)(a) above shall not be deemed to be a Corporate
Change 409A Event by virtue of any of the following situations: (a) an
acquisition by the Company or any Subsidiary; (b) an acquisition by any employee
benefit plan sponsored or maintained by the Company or any Subsidiary; (c) an
acquisition by any underwriter temporarily holding securities pursuant to an
offering of such securities; or (d) the acquisition of stock of the Company from
the Company.

 

  (i) “Date of Termination” means the date of the Executive’s separation from
service with the Company, within the meaning of Section 1.409A-1(h) of the
Regulations; provided, that in applying Section 1.409A-1(h)(ii) of the
Regulations, a separation from service shall be deemed to occur if the Company
and the Executive reasonably anticipate that the level of bona fide services the
Executive will perform for the Affiliated Group after a certain date (whether as
an employee or as an independent contractor) will permanently decrease to less
than 50% of the average level of bona fide services performed by the Executive
for the Affiliated Group (whether as an employee or as an independent
contractor) over the immediately preceding 36-month period (or the full period
of services performed for the Affiliated Group if the Executive has been
providing services to the Affiliated Group for less than 36 months). In the
event of a disposition of assets by the Company to an unrelated person, the
Company reserves the discretion to specify (in accordance with
Section 1.409A-1(h)(4) of the Regulations) whether the Executive, if the
Executive would otherwise experience a separation from service with the Company
as part of the disposition of assets, will be considered to experience a
separation of service for purposes of Section 1.409A-1(h) of the Regulations.

 

  (j) “Disability” means the condition whereby the Executive is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under any accident and
health plan covering employees of the Company. The Company, in its complete and
sole discretion, shall determine the Executive’s Disability. The Company may
require that the Executive submit to an examination on an annual basis, at the
expense of the Company, by a competent physician or medical clinic selected by
the Company to confirm Disability. On the basis of such medical evidence, the
determination of the Company as to whether or not a condition of Disability
exists or continues shall be conclusive.

 

7



--------------------------------------------------------------------------------

  (k) “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:

 

  (i) the assignment to the Executive of any duties (including a diminution of
duties) inconsistent in any adverse respect with the Executive’s position(s),
duties, responsibilities or status with the Company immediately prior to such
Change in Control;

 

  (ii) an adverse change in the Executive’s reporting responsibilities, titles
or offices with the Company as in effect immediately prior to such Change in
Control;

 

  (iii) any removal or involuntary termination of the Executive from the Company
otherwise than as expressly permitted by this Agreement or any failure to
re-elect the Executive to any position with the Company held by the Executive
immediately prior to such Change in Control;

 

  (iv) a reduction by the Company in the Executive’s rate of annual base salary
as in effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter;

 

  (v) any requirement of the Company that the Executive (A) be based anywhere
more than twenty-five (25) miles from the facility where the Executive is
located at the time of the Change in Control or (B) travel on Company business
to an extent substantially more burdensome than the travel obligations of the
Executive immediately prior to such Change in Control;

 

  (vi)

the failure of the Company to (A) continue in effect any employee benefit plan
or compensation plan in which the Executive is participating immediately prior
to such Change in Control, or the taking of any action by the Company which
would adversely affect the Executive’s participation in or reduce the
Executive’s benefits under any such plan (including the failure to provide the
Executive with a level of discretionary incentive award grants consistent with
the past practice of the Company in granting such awards to the Executive during
the three-Year period immediately preceding the Change in Control), (B) provide
the Executive and the Executive’s dependents with welfare benefits (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and dismemberment and
travel accident insurance plans and programs) in accordance with the most
favorable plans, practices, programs and policies of the Company and the
Affiliated Group in effect for the Executive immediately prior to such Change in
Control, (C) provide fringe benefits in accordance with the most favorable
plans, practices, programs and policies of the Company and the Affiliated Group
in effect for the Executive immediately

 

8



--------------------------------------------------------------------------------

 

prior to such Change in Control, or (D) provide the Executive with paid vacation
in accordance with the most favorable plans, policies, programs and practices of
the Company and the Affiliated Group as in effect for the Executive immediately
prior to such Change in Control, unless in the case of any violation of (A),
(B) or (C) above, the Executive is permitted to participate in other plans,
programs or arrangements which provide the Executive (and, if applicable, the
Executive’s dependents) with no less favorable benefits at no greater cost to
the Executive; or (vii) the failure of the Company to obtain the assumption
agreement from any successor as contemplated in Section 9(b).

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by an Executive
shall not constitute Good Reason. The Executive’s right to terminate employment
for Good Reason shall not be affected by the Executive’s incapacitation due to
mental or physical illness and the Executive’s continued employment shall not
constitute consent to or a waiver of rights with respect to any event or
condition constituting Good Reason. The Executive must provide notice of
termination within ninety (90) days of his knowledge of an event or condition
constituting Good Reason hereunder or such event shall not constitute Good
Reason hereunder. A transaction which results in the Company no longer being a
publicly traded entity shall not in and of itself be treated as Good Reason
unless and until one of the events or conditions set forth in Sections 1(k)(i)
through (vii) occurs.

Any event or condition described in Sections 1(k)(i) through (vi) which occurs
prior to a Change in Control, but was at the request of a Third Party, shall
constitute Good Reason following a Change in Control for purposes of this
Agreement (as if a Change in Control had occurred immediately prior to the
occurrence of such event or condition) notwithstanding that it occurred prior to
the Change in Control. Notwithstanding anything in this Section 1(k) to the
contrary, if during the 180-day period commencing upon the 91st day immediately
following a Change in Control, the Executive’s employment terminates for any or
no reason (other than for Cause) such termination shall be treated as a
termination for Good Reason hereunder.

 

  (l) “Nonqualifying Termination” means the Executive’s separation from service
(within the meaning of Section 1.409A-1(h) of the Regulations and Section 1(i)
of this Agreement) (i) by the Company for Cause, (ii) by the Executive for any
reason other than Good Reason, (iii) as a result of the Executive’s death, or
(iv) as a result of the Executive’s Retirement.

 

  (m) “Projected Bonus Amount” means, with respect to any Year, the greater of
(i) the Executive’s Target Bonus Amount for such Year; or (ii) to the extent
calculable after at least one calendar quarter of the Year, the Bonus the
Executive would have earned in the Year in which the Executive’s Date of
Termination occurs had the Company’s financial performance through the end of
the fiscal quarter immediately preceding the Date of Termination continued
throughout said Year (the “Earned Bonus Amount”).

 

9



--------------------------------------------------------------------------------

  (n) “Regulations” means regulations issued under Section 409A of the Code.
Reference to any section of the Regulations shall be read to include any
amendment or revision of such Regulation.

 

  (o) “Retirement” means the Executive’s mandatory retirement (not including any
mandatory early retirement) in accordance with the Company’s retirement policy
generally applicable to its salaried employees, as in effect immediately prior
to the Change in Control, or in accordance with any retirement arrangement
established with respect to the Executive with the Executive’s written consent.

 

  (p) “RONA Plan” means the Company’s Return on Net Assets Plan, or any
successor thereto.

 

  (q) “Specified Employee” means a person designated from time to time as such
by the Company pursuant to Section 409A(a)(2)(B)(i) of the Code and the
Company’s policy for determining specified employees.

 

  (r) “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of such corporation or other
entity.

 

  (s) “Target Bonus Amount” means, with respect to any Year, the Executive’s
target Bonus for such Year.

 

  (t) “Target Incentive Program” means the Company’s Target Incentive Program,
or any successor thereto.

 

  (u) “Termination Period” means the period of time beginning with a Change in
Control and ending three (3) years following such Change in Control.

 

  (v) “Year” means the fiscal year of the Company.

2. Payments Upon Termination of Employment.

 

  (a) If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then, subject to
Sections 2(g) and 2(h), the Company shall pay to the Executive (or the
Executive’s Beneficiary (as defined in Section 9(c)) or estate), within five
(5) days following the Date of Termination, as compensation for services
rendered to the Company:

 

  (i)

A lump-sum cash amount equal to the sum of: (A) the Executive’s base salary from
the Company and its Subsidiaries through the Date of Termination and any
outstanding Bonus or long-term bonus awards for which payment is due and owing
at such time, (B) any compensation previously deferred by the Executive other
than pursuant to a tax-qualified plan (together with any

 

10



--------------------------------------------------------------------------------

 

interest and earnings thereon) (the “Deferred Amount”), plus an additional
adjustment payment calculated in accordance with the formula set forth in
Exhibit A hereto, (C) any accrued vacation pay, and (D) to the extent not
provided under the Company’s Bonus plans, a pro-rata portion of the Executive’s
Projected Bonus Amount for the Year in which the Executive’s Date of Termination
occurs, in each case to the extent not theretofore paid. Notwithstanding the
foregoing, in the event of an Anticipatory Termination, in lieu of the payment
referred to in Section 2(a)(i)(D), the Company shall pay to the Executive (or
the Executive’s Beneficiary (as defined in Section 9(c) or estate), within two
and one-half (2 1/2) months after the end of the Year in which the Executive’s
Date of Termination occurs, a pro-rata portion of the Bonus earned based on
Company performance as certified by the Compensation and Human Resources
Committee of the Board after the end of such Year; provided, however, that if a
Change in Control occurs after such Anticipatory Termination and prior to such
payment, payment of a pro-rata portion of the Executive’s Projected Bonus Amount
shall be paid, in accordance with Section 2(a)(i)(D), within five (5) days after
such Change in Control.

 

  (ii) A lump-sum cash amount equal to the product of: (A) the lesser of
(1) three (3) and (2) the quotient resulting from dividing the number of full
and partial months from the Executive’s Date of Termination until the Executive
would be subject to Retirement, by twelve (12) and (B) the sum of (1) the
Executive’s highest annual rate of base salary during the 12-month period
immediately preceding the Date of Termination and (2) the highest of (x) the
Executive’s average Bonus (annualized for any partial Years of employment)
earned during the 3-Year period immediately preceding the Year in which the Date
of Termination occurs (or shorter annualized period if the Executive had not
been employed for the full three-Year period), (y) the Executive’s Target Bonus
Amount for the Year in which the Change in Control occurs and (z) the
Executive’s Target Bonus Amount for the Year in which the Date of Termination
occurs; provided, that any amount paid pursuant to this Section 2(a)(ii) shall
offset an equal amount of any severance relating to salary or bonus continuation
to be received by the Executive upon termination of employment of the Executive
under any severance plan, policy, or arrangement of the Company.

 

  (b)

If during the Termination Period, the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, for a period of
three (3) years (or, if lesser, the period ending on the date on which the
Executive would be subject to Retirement) commencing on the Date of Termination,
the Company shall continue to keep in full force and effect (or otherwise
provide) all policies of medical, accident, disability and life insurance with
respect to the Executive and his dependents with the same level of coverage,
upon the same terms and otherwise to the same extent (and on the same after-tax
basis, with any payment required to keep the Executive in the same after-tax
position made no later than the end of the calendar year in which the

 

11



--------------------------------------------------------------------------------

 

Executive remits the related taxes), as such policies shall have been in effect
immediately prior to the Date of Termination (or, if more favorable to the
Executive, immediately prior to the Change in Control), and the Company and the
Executive shall share the costs of the continuation of such insurance coverage
in the same proportion as such costs were shared immediately prior to the Date
of Termination.

 

  (c) If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the
Executive shall be credited with three (3) years additional age and service
credit for purposes of qualifying for any retiree medical benefits programs of
the Company, although receipt of such retiree medical benefits shall not
commence until the Executive is otherwise eligible under the terms of the
retiree medical plan. If the Executive is terminated pursuant to a Nonqualifying
Termination and would have been eligible to retire under the terms and
conditions of the Company’s retiree medical program as of immediately prior to
the Executive’s Date of Termination (or, if more favorable to the Executive, as
of immediately prior to the Change in Control), the Executive’s termination of
employment shall be treated as a retirement under the Company’s retiree medical
program. The retiree medical benefits (and cost) to be provided to the Executive
(and the Executive’s eligible dependents) by the Company shall be no less
favorable than the benefits (and cost) under the retiree medical program of the
Company as of immediately prior to the Executive’s Date of Termination (or, if
more favorable to the Executive, as of immediately prior to the Change in
Control), and shall be provided notwithstanding any amendment to, or termination
of, the Company’s retiree medical program.

 

  (d) If during the Termination Period the employment of the Executive shall
terminate by reason of a Nonqualifying Termination or the Executive shall suffer
a Disability, then, subject to Sections 2(g) and 2(h), the Company shall pay to
the Executive within thirty (30) days following the Date of Termination or
Disability, a cash amount equal to the sum of (i) the Executive’s base salary
from the Company and its Subsidiaries through the Date of Termination or
Disability and any outstanding Bonus or long-term bonus awards for which payment
is due and owing at such time, (ii) any compensation previously deferred by the
Executive other than pursuant to a tax-qualified plan (together with any
interest and earnings thereon), (iii) any accrued vacation pay, and (iv) in the
event of a Nonqualifying Termination other than for Cause or the Executive’s
Disability, to the extent not provided under the Company’s Bonus plans, a
pro-rata portion of the Executive’s Earned Bonus Amount for the Year in which
the Executive’s Date of Termination or Disability occurs, in each case to the
extent not theretofore paid.

 

  (e)

If subsequent to a Change in Control and the end of the Termination Period, the
employment of the Executive shall be terminated by the Company (other than by
reason of a Nonqualifying Termination), then, subject to Section 2(h), the
Company shall pay the Executive within five (5) days following his Date of
Termination a lump sum cash payment equal to the sum of (i) the Executive’s
highest annual rate of base salary during the 12-month period immediately
preceding the Date of Termination and (ii) the higher of (A) the Executive’s
average Bonus (annualized for any partial Years of

 

12



--------------------------------------------------------------------------------

 

employment) earned during the 3-Year period immediately preceding the Year in
which the Date of Termination occurs and (B) the Executive’s Target Bonus Amount
for the Year in which the Date of Termination occurs; provided, that any amount
paid pursuant to clauses (i) and (ii) of this Section 2(e) shall offset an equal
amount of any severance relating to salary or bonus continuation to be received
by the Executive upon termination of employment of the Executive under any
severance plan, policy or arrangement of the Company.

 

  (f) If subsequent to a Change in Control and the end of the Termination
Period, the employment of the Executive shall be terminated by the Company, the
Company shall pay the Executive within five (5) days following his Date of
Termination a lump sum cash payment equal to: (i) the Executive’s base salary
from the Company and its Subsidiaries through the Date of Termination and any
outstanding Bonus or long-term bonus awards for which payment is due and owing
at such time, (ii) any accrued vacation pay, and (iii) if the termination is
other than for Cause, to the extent not provided under the Company’s Bonus
plans, a pro-rata portion of the Executive’s Earned Bonus Amount for the Year in
which the Executive’s Date of Termination occurs, in each case to the extent not
theretofore paid.

 

  (g) Notwithstanding any of the foregoing provisions of this Section 2, (i) the
amounts described in Section 2(a)(i)(B), including the additional adjustment
payment calculated in accordance with the formula set forth in Exhibit A, and
Section 2(d)(ii) of this Agreement shall be paid as a lump sum only if (A) the
Date of Termination occurs within two years following a Corporate Change 409A
Event, or (B) to the extent that payment in a lump sum is otherwise permitted by
Section 409A of the Code.

 

  (h) Notwithstanding any of the foregoing provisions of this Section 2, in the
event that the Executive is a Specified Employee upon the Date of Termination,
to the extent required in order to comply with Section 409A of the Code, amounts
and benefits to be paid or provided under this Agreement following the Date of
Termination and not on account of the Executive’s Disability shall be paid or
provided to the Executive on the first day of the seventh month following the
Date of Termination.

3. Gross-Up Payment.

 

  (a)

Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, distribution or acceleration of vesting of
any award or benefit by the Company or its Subsidiaries to or for the benefit of
the Executive (whether paid or payable, distributed or distributable or
accelerated or subject to acceleration pursuant to the terms of this Agreement
or otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such

 

13



--------------------------------------------------------------------------------

 

taxes) imposed upon the Gross-Up Payment, the Executive retains an amount equal
to the sum of (i) the Excise Tax imposed upon the Payments and (ii) the product
of any deductions disallowed because of the inclusion of the Gross-Up Payment in
the Executive’s adjusted gross income for federal income tax purposes and the
highest applicable marginal rate of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made. For purposes of determining
the amount of the Gross-Up Payment, the Executive shall be deemed to (1) pay
applicable federal income taxes at the highest applicable marginal rates of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made, (2) pay applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes and
(3) have otherwise allowable deductions for federal income tax purposes at least
equal to those which could be disallowed because of the inclusion of the
Gross-Up Payment in the Executive’s adjusted gross income. The payment of a
Gross-Up Payment under this Section 3(a) shall in no event be conditioned upon
the Executive’s termination of employment or the receipt of severance benefits
under this Agreement.

 

  (b)

Subject to the provisions of Section 3(a), all determinations required to be
made under this Section 3, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Towers Perrin, or
such other professional consulting firm as may be engaged by the Human Resources
and Compensation Committee of the Board of Directors for time to time (the
“Consulting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days of the receipt
of notice from the Company or the Executive that there has been a Payment, or
such earlier time as is requested by the Company (collectively, the
“Determination”). In the event that the Consulting Firm (or any affiliate
thereof) is serving as a consultant for the individual, entity or group
effecting the Change in Control, the Executive may appoint a nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Consulting Firm
hereunder). All fees and expenses of the Consulting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Consulting Firm in connection with the performance of the services hereunder.
The Gross-Up Payment under this Section 3 with respect to any Payments shall be
made no later than thirty (30) days following the date of such Payment. If the
Consulting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion to such effect, and to the
effect that failure to report the Excise Tax, if any, on the Executive’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. The Determination by the Consulting Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the Determination, it
is possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) or Gross-Up Payments are made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required

 

14



--------------------------------------------------------------------------------

 

to be made hereunder. In the event that the Executive thereafter is required to
make payment of any additional Excise Tax, the Consulting Firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) shall be promptly paid by the Company to or for the benefit of the
Executive, and in any event by December 31 of the calendar year next following
the calendar year in which the Excise Tax is remitted. In the event the amount
of the Gross-Up Payment exceeds the amount necessary to reimburse the Executive
for his Excise Tax, the Consulting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by the Executive to or for the benefit of the Company. The Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.

 

  (c) Notwithstanding Section 6 hereof, this Section 3 shall survive the
termination of this Agreement unless the Executive’s employment was terminated
by the Company for Cause.

4. Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

5. Reimbursement of Expenses. If any contest or dispute shall arise under this
Agreement involving termination of the Executive’s employment with the Company
or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all legal fees and expenses, if any, incurred by the
Executive within 10 years after the Date of Termination in connection with such
contest or dispute (regardless of the result thereof), together with interest in
an amount equal to the prime rate of Key Bank from time to time in effect, but
in no event higher than the maximum legal rate permissible under applicable law,
such interest to accrue from the date the Company receives the Executive’s
statement for such fees and expenses through the date of payment thereof. The
Company’s reimbursement of the Executive’s legal fees and expenses pursuant to
this Section 5 shall be made on or before the last day of the calendar year
following the calendar year in which such legal fees and expenses are incurred.
The amount of legal fees and expenses eligible for reimbursement during any
calendar year shall not affect the amount of legal fees and expenses eligible
for reimbursement during any other calendar year, and the right to reimbursement
shall not be subject to liquidation or exchange for another benefit.

6. Termination of Agreement. This Agreement shall be effective on the date
hereof and shall continue until the first to occur of (i) the termination of the
Executive’s employment with the Company prior to a Change in Control (except as
otherwise provided hereunder), (ii) a Nonqualifying Termination, (iii) the
Executive’s Disability, or (iv) the Executive’s termination of employment
following the Termination Period.

 

15



--------------------------------------------------------------------------------

7. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company or its Subsidiaries, and if
the Executive’s employment with the Company shall terminate prior to a Change in
Control, the Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that notwithstanding
anything herein to the contrary, any termination of the Executive’s employment
following a Change in Control shall be subject to all of the benefit and payment
provisions of this Agreement.

8. Obligations of the Executive. The Executive agrees that if a Change in
Control shall occur, the Executive shall not voluntarily leave the employ of the
Company without Good Reason during the 90-day period immediately following a
Change in Control.

9. Successors’ Binding Obligation.

 

  (a) This Agreement shall not be terminated by any Business Combination or
transfer of assets. In the event of any Business Combination or transfer of
assets, the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or any person or entity to which the assets of the Company
are transferred.

 

  (b) The Company agrees that concurrently with any Business Combination or
transfer of assets, it will cause any successor or transferee unconditionally to
assume by written instrument delivered to the Executive (or his beneficiary or
estate) all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption prior to the effectiveness of any such Business
Combination or transfer of assets that results in a Change in Control shall
constitute Good Reason hereunder and shall entitle the Executive to compensation
and other benefits from the Company in the same amount and on the same terms as
the Executive would be entitled hereunder if the Executive’s employment were
terminated following a Change in Control other than by reason of a Nonqualifying
Termination. For purposes of implementing the foregoing, the date on which any
such Business Combination or transfer of assets becomes effective shall be
deemed the date Good Reason occurs, and the Executive may terminate employment
for Good Reason on or following such date.

 

  (c) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts (the
“Beneficiary” or “Beneficiaries”) or, if no person is so appointed, to the
Executive’s estate.

 

16



--------------------------------------------------------------------------------

10. Notice.

 

  (a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:

If to the Executive:

If to the Company:

Parker-Hannifin Corporation

6035 Parkland Boulevard

Cleveland, Ohio 44124-4141

Attention: Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. Alternatively, notice may be deemed to have been
delivered when sent by facsimile or telex to a location provided by the other
party hereto.

 

  (b) A written notice of the Executive’s Date of Termination by the Company or
the Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the Date of Termination (which date shall not be
less than fifteen (15) nor more than sixty (60) days after the giving of such
notice). The failure by the Executive or the Company to set forth in such notice
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company hereunder or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

11. Full Settlement; No Mitigation. The Company’s obligation to make any
payments provided for by this Agreement to the Executive and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement and such amounts shall not be reduced whether or not the
Executive obtains other employment.

12. Employment with Members of Affiliated Group. Employment with the Company for
purposes of this Agreement shall include employment with any member of the
Affiliated Group.

13. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Ohio without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which other provisions shall remain in full force and effect.

 

17



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

15. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, including without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement. Except as otherwise
specifically provided herein, the rights of, and benefits payable to, the
Executive, his estate or his beneficiaries pursuant to this Agreement are in
addition to any rights of, or benefits payable to, the Executive, his estate or
his beneficiaries under any other employee benefit plan or compensation program
of the Company.

16. Compliance with Section 409A of the Code. This Agreement will be
administered in a manner consistent with all applicable requirements of the Act,
Section 409A of the Code and the Regulations or other guidance thereunder and
any provision in the Agreement that is inconsistent with Section 409A of the
Code shall be void and without effect.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

 

PARKER-HANNIFIN CORPORATION: By:       Thomas A. Piraino, Jr., Vice President,
General Counsel and Secretary

 

EXECUTIVE:

 

Printed: _________________________________

 

18



--------------------------------------------------------------------------------

EXHIBIT A

The purpose of the adjustment payment to be added to the Deferred Amount
pursuant to Section 2(a)(i)(B) (the “Make Whole Amount”) is to offset the
Executive’s inability to defer until the Executive’s Normal Retirement Date (as
defined in the Company’s Amended and Restated Executive Deferral Plan) or later
the payment of taxes on both the Deferred Amount and the earnings and interest
that would have otherwise accrued between the Date of Termination and the
Executive’s Normal Retirement Date or such later date on which the Executive
elected to commence receipt of the Deferred Amount (the “Commencement Date”)
under the Company’s Amended and Restated Executive Deferral Plan (the “Plan”).

The Make Whole Amount shall be calculated as follows:

1. The Executive’s Deferred Amount under the Plan as of the Date of Termination
(the “EDP Amount”) will be projected forward to the Commencement Date at an
assumed tax-deferred annual earnings rate equal to the Moody’s Seasoned Baa
Corporate Bond Yield Average for the last twelve full calendar months prior to
the Date of Termination (the “Moody’s Rate”) (such projected amount shall be
known as the “Projected Balance”). The Projected Balance will then be converted
into annual installment benefit payments based upon the Executive’s elected form
of retirement payments under the Plan, assuming continued tax-deferred earnings
on the undistributed balance at the Moody’s Rate (the “Projected Annual
Payouts”). The Projected Annual Payouts will then be reduced for assumed income
taxes at the highest applicable federal, state and local marginal rates of
taxation in effect in the Executive’s taxing jurisdiction(s) for the calendar
year in which the Make Whole Amount is paid (the “Tax Rate”). The after-tax
Projected Annual Payouts will be known as the “After-Tax Projected Benefits”.

2. The term “Made Whole Amount”, as used herein, shall mean the EDP Amount plus
the Make Whole Amount. The Make Whole Amount is the amount which, when added to
the EDP Amount, will yield After-Tax Annuity Benefits (as hereinafter defined)
equal to the After-Tax Projected Benefits, based on the following assumptions:

a. The Made Whole Amount will be taxed at the Tax Rate upon receipt by the
Executive.

b. The after-tax Made Whole Amount will be deemed to be invested by the
Executive in a tax-deferred annuity that is structured to make payments
beginning on the Commencement Date in the same form as elected by the Executive
under the Plan (the “Annuity”).

c. The Annuity will accrue interest at the Moody’s Rate, less 80 basis points
(i.e., 0.80%).

d. Annual Annuity payments will be taxed at the Tax Rate (after taking into
account the annuity exclusion ratio), yielding “After-Tax Annuity Benefits”.

 

19